Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robin Marie Davis appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Davis, No. 1:08-cr-00024-JPJ-PMS-43 (W.D.Va. Feb. 24, 2015); see also United States v. Black, 737 F.3d 280, 286 (4th Cir.2013) (defendant originally sentenced to statutory mandatory minimum sentence not eligible for relief under § 3582(c)(2) because the Guidelines range has not been lowered), cert. denied, — U.S. -, 134 S.Ct. 1902, 188 L.Ed.2d 932 (2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.